Citation Nr: 0941816	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  02-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to 
September 1998. He was discharged from service for disability 
not considered to be within the line of duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded the matter to the 
RO for additional development in December 2003 and April 
2007.  In June 2009, the Board referred the case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.

The Veteran's representative's September 2009 written brief 
presentation argues for service connection for depression.  
The Board already issued a final decision on that claim in 
April 2007.  To reopen that claim, the Veteran must submit 
new and material evidence to the RO.


FINDINGS OF FACT

1.  The September 1996 motor vehicle accident was the result 
of the Veteran's willful misconduct due to his wanton or 
reckless disregard for the probable consequences of his 
actions.

2.  The Veteran's willful misconduct was the proximate cause 
of the back injury he suffered in the September 1966 motor 
vehicle accident.

3.  The current back condition is unrelated to any event or 
injury in service other than the September 1996 motor vehicle 
accident; and no other event or injury in service aggravated 
the back condition.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated in the 
line of duty during active military service.  38 U.S.C.A. §§ 
105, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  Direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
Veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301 (a).  See also 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.1(m).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 C.F.R. § 
3.1 (n)(1) (2009).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1 (n)(2) (2009).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of disease or injury.

The provisions of 38 U.S.C.A. § 105 establish a presumption 
in favor of findings that a veteran acted in the line of 
duty.  In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  
Additionally, the element of knowledge of or wanton or 
reckless disregard of the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then evidence of a continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record shows that the Veteran sustained 
several serious injuries in a motor vehicle accident which 
occurred in September 1996, when the Veteran was on leave, 
and that he has current disorders and complaints that have 
been related by objective medical evidence to that accident.  

As it did in April 2007, the Board continues to find that the 
injuries sustained in the motor vehicle accident are due to 
the willful misconduct of the Veteran.

The discharge summary from the private facility that treated 
the Veteran from the date of the accident in September 1996 
until his transfer to the Walter Reed Army Medical Center the 
following month describes him as the nonbelted driver of a 
car involved in a high-speed, one-vehicular crash.  It was 
noted that the passenger on the right side of the car was not 
as badly hurt.  It was reported that the Veteran had been 
drinking prior to the accident.  The report indicated that 
the Veteran had a serum alcohol level of 174.  The discharge 
diagnoses were: severe closed head injury; basilar skull 
fracture; facial bone fractures; right pulmonary 
contusion/atelectasis; post- traumatic right lobe 
pneummonitis; right periorbital laceration; and intoxication.  
The Veteran was admitted to Walter Reed Hospital on October 
6, 1996, with an admitting diagnosis of status post severe 
traumatic brain injury.

In a December 1996 letter, a VA physician noted that the 
Veteran had suffered a traumatic brain injury in September 
1996, and that he has residual cognitive deficits and is 
unable to remember the details of the accident.

A traffic accident report written on the date of the accident 
indicates that the Veteran was the driver of the automobile 
and that his mother was the registered owner.  An incident 
report shows that the car had been involved at a hit and run 
accident at a Subway Shop, that there was an intoxicated 
driver, and officers were in pursuit.  It was noted that the 
driver failed to stop when pursued by the police.  It was 
reported that the car was chased through a residential 
neighborhood with many stop signs at which the car did not 
stop.  The car crashed.  The reporting officer who arrived on 
the scene observed the two occupants of the vehicle were 
injured and trapped inside, called for assistance, moved the 
driver's seat back from the caved-in roof area, and cut the 
seat belt holding the driver to ease his breathing.  He 
talked with the passenger until help arrived.  After the 
driver and passenger were removed from the vehicle, the 
driver of the car was identified as the Veteran once he was 
placed in the ambulance, when the reporting officer removed 
the driver's wallet from his pants pocket and retrieved his 
driver's license.  The officer stated that he could detect 
the odor of alcohol on the Veteran's breath.

The Veteran argues that he had not been drinking the night of 
the accident and that he was not driving the car.  In support 
of his contentions, the Veteran points out that on a 
September 15, 1996 accident reconstruction report it is shown 
that the accident was not DUI related.  Additionally, he 
submitted an October 1997 letter and a July 1999 letter from 
a collision repairman containing the opinion that the driver 
of the Veteran's mother's car would have sustained only minor 
injuries and passenger would have had more serious injuries.  
He reported in both letters that he has been in the auto 
body/collision repair business for over 25 years, and in the 
1999 letter he stated that he is certified in various repair 
specialties.  He reported that he could tell that based on 
the injuries the Veteran sustained he was on the passenger 
side of the vehicle, and that the injuries sustained by the 
other party indicated that he was driving.  The Veteran also 
submitted statements from his mother (received in February 
1999), statements from friends (received in August 1999), and 
a witness statement (dated in November 1997).  He also 
submitted in March 2002 a copy of his hematology reports 
dated in September 1996.  Although he states that they show 
that there was no alcohol in his system, the test results 
provided do not include the results of any blood alcohol 
testing.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998).

Based on a thorough review of the evidence, the Board finds 
that the Veteran was the driver of the vehicle involved in 
the accident in 1996 and that he was intoxicated at the time 
of the accident.  The contemporaneous administrative and 
medical evidence consistently supports this finding.  The 
evidence shows that the police officer on the scene at the 
time of the accident determined by reviewing the Veteran's 
drivers license that the Veteran was the driver of the 
vehicle and reported by personal observation that the Veteran 
had been drinking.  Additionally, medical examiners have 
reiterated that the Veteran was the driver of the vehicle, 
and that he was intoxicated.  Intoxication was one of the 
discharge diagnoses when the Veteran was being treated for 
the injuries he sustained in the accident.

The Veteran's own assertions, and those of his mother, 
friends, and the repair specialist, have been considered, but 
have less probative value.  The Board gives the lay 
statements no probative weight concerning the medical matters 
in the absence of evidence that the Veteran or the other 
parties have the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
The statement from the witness who arrived on the scene of 
the accident does not specifically discuss whether the 
Veteran was driving the car or whether he was intoxicated.  
The opinion of the automobile repairman has less weight 
regarding who was driving the car than the report of the 
police officers who were present at the scene and 
contemporaneously viewed and reported the facts of the 
accident.  It is noted that the official accident 
reconstruction report of September 15, 1996 listed the 
Veteran as the driver of the vehicle.  While that report did 
indicate that the accident was not DUI related, the report 
was written days after the accident and is outweighed by the 
contemporaneous findings of the police officer on the scene 
and the medical finding of intoxication.  The blood test 
results submitted by the Veteran have also been noted; 
however, the reported test results do not in and of 
themselves show that the Veteran was not intoxicated at the 
time of the accident because blood alcohol level is not among 
the findings.

Additionally, the record supports a finding that the Veteran 
acted with wanton or reckless disregard of the probable 
consequences, as it shows that the Veteran hit another 
vehicle and did not stop, and that he drove through 
residential neighborhoods without regard for traffic signs 
and refused to stop when chased by the police.

Because the September 1996 motor vehicle accident was a 
result of willful misconduct, and thus, not in line of duty, 
the Veteran must show that his current back condition was 
incurred in or aggravated by another event, injury, or 
disease in service.

The Veteran contends that he sustained injury to his back 
prior to the September 1996 accident when he was in training 
and stepped into a divot and twisted his knees and back.  The 
service treatment records do not document any such injury 
during training.

Next, the Veteran contends that he slipped down a flight of 
stairs while carrying IV pumps and twisted his back.  This 
incident is documented by service treatment records from 
January 1998.  The report states that he slipped and twisted 
his back due to a slippery step at the bottom of a ramp at a 
loading dock.  The report indicates that there were no 
witnesses.  On the back of the one-page report, the medical 
follow-up section was left blank.  A February 1998 treatment 
record notes an impression of lower back pain.  The history 
includes both the September 1996 accident and the January 
1998 slip but does not offer any opinion about the etiology 
of the current pain.

Lastly, the Veteran argues that the epidural steroid 
injections he received for back pain made his back worse.

The Veteran underwent a VA examination in May 2005.  The 
examiner diagnosed lumbar spine and intervertabral disc 
syndrome.  The examiner opined that the Veteran's knee and 
back injuries may have been initiated by the incident that 
the Veteran described as stepping into a divot and twisting 
it.  Medical opinions expressed in terms of "may" also 
imply "may" or "may not," and are too speculative to 
establish a plausible claim by themselves.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Further, where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as non-evidence" that has no probative value.  
Perman v. Brown, 5 Vet.App. 237, 241 (1993), overruled on 
other grounds by Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

Following the Board's April 2007 remand, the VA examiner 
clarified his opinion in June 2007.  He concluded that any 
estimate on his part as to when the Veteran's back injury 
occurred would be purely conjecture as there are no 
supporting documents made available to him that either 
support or deny the Veteran's contention that he sustained an 
injury to his back prior to the motor vehicle accident.  The 
claims file was available to and reviewed by the examiner.  
He also noted that the Veteran's back pain was present prior 
to the slip and fall in January 1998.  The rationale for this 
is that an August 1997 record indicates low back pain and the 
history of the motor vehicle accident.  The examiner does not 
comment on whether the slip and fall incident aggravated the 
earlier back injury.

Dr. M.C., the Chief of Neurosurgery at a VHA facility, 
reviewed the claims file and offered an opinion in July 2009.  
He opined that the Veteran's spinal condition is more than 
likely a result of the severe automobile accident.  Dr. M.C. 
could find no evidence of another in-service related incident 
prior to the automobile accident to account for the Veteran's 
pains.  Since the Veteran began complaining of neck and back 
pain in 1997 soon after the accident, Dr. M.C. does not think 
that the back disorder is a result of the slip and fall in 
January 1998.  The Veteran complained of low back pain at 
least four times between the car accident and the slip and 
fall incident, including eight days prior to the slip and 
fall.  Dr. M.C. notes the severity of the motor vehicle 
accident-that the Veteran was unconscious when he was cut 
out of the vehicle and remained hospitalized for six months.  
Since the accident, the Veteran has had severe neurocognitive 
dysfunction and depression.  He has also complained of 
chronic neck, back, and knee pain.  Multiple X-rays and an 
MRI showed the cervical and lumbar spine to be normal.

The Board notes an August 1998 statement in which a physician 
at a Naval Hospital stated that the Veteran was under care 
for fibromyalgia of the lumbar region and that he developed 
pain in his back while training in special warfare in 1996.  
The statement makes no mention of the automobile accident, 
which also occurred in 1996.  Thus, the opinion has little 
probative value because it does not consider that fact.

The Veteran and his representative argue that the January 
1998 slip and fall or the epidural steroid injections used to 
treat the Veteran's back pain aggravated the injuries 
sustained in the automobile accident.  However, as laymen, 
without the appropriate medical training and expertise, the 
Veteran and his representative are not competent to provide a 
probative opinion on a medical matter such as etiology. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Dr. M.C.'s opinion thoroughly 
discussed the medical evidence of record and found no basis 
to attribute the current back disorder to anything other than 
the severe automobile accident.  While Dr. M.C.'s opinion 
does not employ the word "aggravation," it is implicit that 
he does not endorse the Veteran's contentions.

As the competent medical evidence does not show that the 
Veteran's back condition is related to service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2001 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.

Also, in March 2007, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the December 2008 supplemental statement of 
the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining available service treatment records, other 
treatment records, and a VA medical examination with an 
opinion.  In addition, the Board obtained a VHA medical 
advisory opinion.  Also, the RO made repeated attempts to 
secure records surrounding the motor vehicle accident that 
occurred in September 1996.  In this regard, the RO requested 
the Veteran's Navy personnel records.  The Veteran was 
contacted in May 2005 and requested to send information and 
return signed release forms.  He did not respond.  Requested 
Naval records were received in May 2006.  The Veteran has not 
identified any records that could be pertinent to his claim 
that have not been secured.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case, to the extent possible.


ORDER

Entitlement to service connection for a back condition is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


